DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Chung US 2013/0015424 and Paek US 2019/0207163 do not anticipate or renders obvious the claimed invention:
A device having a hydrophilicity and hydrophobicity variable layer, located between the electron transport layer and the quantum-dot light emitting layer, the hydrophilicity and hydrophobicity variable layer
A method wherein the hydrophilicity and hydrophobicity variable layer having a first hydrophobic side in contact with the electron transport layer and a second hydrophobic side in contact with the quantum-dot light emitting layer; forming a hole transport layer on the plurality of quantum-dot light emitting layers of different colors; and performing an exposure treatment on each of the hydrophilicity and hydrophobicity variable layer to change hydrophilicity and hydrophobicity of sides of the 4Serial No. 16/825107Atty. Dkt. No. BOED1149PUSA Reply to Office Action of September 16, 2021OIUS2020075CN hydrophilicity and hydrophobicity variable layer 
A method wherein the forming the quantum-dot light emitting layer of each color and its corresponding hydrophilicity and hydrophobicity variable layer on the electron transport layer, 6Serial No. 16/825107Atty. Dkt. No. BOED1149PUSA Reply to Office Action of September 16, 2021OIUS2020075CN forming the quantum-dot light emitting layer of one color and its corresponding hydrophilicity and hydrophobicity variable layer comprises: forming the hydrophilicity and hydrophobicity variable layer and the quantum-dot light emitting layer of the color covering the hydrophilicity and hydrophobicity variable layer on the electron transport layer; exposing a portion of the hydrophilicity and hydrophobicity variable layer located in a target region with a mask to change hydrophilicity and hydrophobicity of sides of the exposed portion of the hydrophilicity and hydrophobicity variable layer in the target region, which are in contact with the electron transport layer and the quantum-dot light emitting layer; and dissolving a portion of the hydrophilicity and hydrophobicity variable layer, which is not exposed, by using a developing solution to form the hydrophilicity and hydrophobicity variable layer in the target region and the quantum-dot light emitting layer of the color.
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1, 4-21 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813